Citation Nr: 1534446	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-26 410 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to September 1986 and from September 1986 to December 1994.  

This appeal to the Board of Veterans Appeals (Board) arises from a rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2015, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

The Veteran's claims files have been converted entirely into the electronic Virtual VA and Veterans Benefits Management System (VBMS) files.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was last denied in a December 2004 rating decision.  The evidence added to the record with regard to diabetes mellitus since the December 2004 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  Service connection for a bilateral knee disability was last denied in a September 2009 rating decision.  The evidence added to the record with regard to knees since the September 2009 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for diabetes mellitus is final.  New and material evidence to reopen the claim for service connection for diabetes mellitus has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2014).

2.  The September 2009 rating decision denying service connection for a bilateral knee disability is final.  New and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156 (a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2013 and March 2013, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted or received the Board looks to the evidence submitted or received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for a bilateral knee disability and diabetes mellitus.  Service connection for diabetes mellitus was denied in a December 2004 rating decision.  The RO found that diabetes was neither occurred in nor was caused by service.  The Veteran did not appeal that decision or submit new and material evidence within a year of the decision.  The decision became final.

In a September 2009 rating decision, service connection for a bilateral knee disability was denied.  The RO found that the condition neither occurred in nor was caused by military service.  The Veteran did not appeal that decision or submit new and material evidence within a year of the decision.  The decision became final. 

At the time of the last final denials, the record contained service treatment records and post service treatment records showing a diagnosis of diabetes mellitus type II.  The record also contained the Veteran's claim for compensation asserting that his disabilities are related to service.  Since the last final denial, the Veteran has submitted statements claiming that he had bilateral knee pain since he was in service.  Post service treatment records showing continued treatment for diabetes mellitus has been added to the file.  In August 2014, the Veteran was afforded a VA examination which has also been associated with the file.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claims for service connection for a bilateral knee disability and diabetes mellitus has not been submitted or received.  The Veteran's claims for service connection for diabetes mellitus and a bilateral knee disability were previously denied on the basis that the evidence did not show that the conditions occurred in or were caused by service.  Although the Veteran has re-submitted evidence showing that he has diabetes mellitus, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted and VA has not otherwise received any evidence showing that his diabetes mellitus had an in service onset.  

The Veteran has also resubmitted statements claiming a bilateral knee disability that is related to service.  The Board notes, however, that he has not submitted and the VA has not otherwise received any evidence showing that his bilateral knee disability had an in service onset.  Rather, the August 2014 VA examiner opined that the knee condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner stated that Veteran was seen once in service for left knee strain but has not been seen medically since his discharge.  It was noted that he self medicates with Motrin for his pain and that while he complains of pain his physical examination was normal and there does not appear to be any chronic or residual injury or knee condition.  

Because the evidence submitted or received since the last final decisions are cumulative and/or does not relate to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus and a bilateral knee disability, he has not submitted new and material evidence on these matters.  Thus, the Board concludes that new and material evidence has not been received to reopen the claims.  

Stated differently, service connection for diabetes mellitus and a bilateral knee disability was denied in the past because the record was devoid of a showing that diabetes mellitus and/or a bilateral knee disability occurred in or was caused by military service.  No material facts have changed.


ORDER

New and material evidence has not been received; the claim for entitlement to service connection for diabetes mellitus is not reopened.  

New and material evidence has not been received; the claim for entitlement to service connection for a bilateral knee disability is not reopened.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


